DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al. (US 2010/0201942).
Regarding claims 1, 10, 16 and 19, Hess discloses, a computing device (Figs. 1B, 15A-C and 16) comprising: 
a processor (22); 
a visual task module (20, 24) coupled to the processor, wherein the visual task module is to: 
generate a first set of visual elements, wherein the first set of visual elements is configured for first eye of a user (Para. 0057 and 0072); 
concurrently generate a second set of visual elements, wherein the second set of visual elements is configured for second eye of the user, wherein the first set and the second set of generated visual elements have different visual characteristics (Para. 0011, 0057 and 0072); 
cause the first set and the second set of visual elements to be displayed based on a set of values of a plurality of element attributes, wherein the plurality of element attributes comprise a contrast, size, spatial frequency and speed of the two sets of visual elements (Para. 0038 and 0072); 
based on the displayed sets of visual elements, prompt the user to provide a response (Para. 0038 and Fig. 16); 
receive the response from the user (Para. 0036-0038); and 
based on the received user's response, modify at least one of the plurality of element attributes of at least one of the two sets of visual elements and display the two sets of modified visual elements (Para. 0036-0038).
Regarding claim 3, Hess discloses, the user views the two sets of visual elements with a pair of dissociative glasses (Para. 0007, 0011 and 0072).
Regarding claim 4, Hess discloses, the pair of dissociative glasses is to filter the set of visual elements for one eye, such that both eyes receive different visual inputs (Para. 0007, 0011 and 0072).
Regarding claims 5 and 18, Hess discloses, displaying the two sets of visual elements further comprises: monitoring a plurality of clinical parameters of at least one of the two eyes of the user (Para. 0036-0038 and Fig. 16); and based on the monitored clinical parameters, determining a set of values of a plurality of element attributes (Para. 0036-0038 and Fig. 16).
Regarding claim 7 and 20, Hess discloses, modifying at least one of the plurality of element attributes of at least one of the two sets of visual elements further comprises: comparing the user's responses using an assessment criteria for a pre-defined number of times (Para. 0036-0039 and Fig. 16); and based on the compared user's responses, determining a new set of values of the plurality of element attributes (Para. 0036-0039 and Fig. 16).
Regarding claim 8, Hess discloses, based on successive user's responses, the visual task module is to further render a progress report to the user (Para. 0016-0028).
Regarding claim 9, Hess discloses, at least one of the two eyes of the user suffers from a visual disorder (Para. 0016-0028).
Regarding claim 13, Hess discloses, the offset is such that it, along with the notional line passing through the two eyes of the user, lies in the same horizontal plane and is based on viewing distance and interpupillary distance of the user (Para. 0036-0039).
Regarding claim 15, Hess discloses, based on successive user's responses, the visual task module is to further render a progress report to the user (Para. 0036-0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0201942) as applied to claims 1, 10 and 16 above, in view of Gaier et al. (US 2020/0054205).
Hess remains as applied to claims 1, 10 and 16 above.
Hess does not disclose the two sets of visual elements comprise one of a chromatically different coloured visual elements and visual elements of different polarities, the user views the plurality of visual elements with one of a pair of anaglyph glasses or polaroid glasses, and displaying the two images separated by an offset is to cause the plurality of visual elements to appear at different depths.
Gaier teaches, from the same field of endeavor that in a computing device that it would have been desirable to make the two sets of visual elements comprise one of a chromatically different coloured visual elements and visual elements of different polarities (Para. 0030), the user views the plurality of visual elements with one of a pair of anaglyph glasses or polaroid glasses (Para. 0030), and displaying the two images separated by an offset is to cause the plurality of visual elements to appear at different depths (Para. 0032-0033 and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the two sets of visual elements comprise one of a chromatically different coloured visual elements and visual elements of different polarities, the user views the plurality of visual elements with one of a pair of anaglyph glasses or polaroid glasses, and displaying the two images separated by an offset is to cause the plurality of visual elements to appear at different depths as taught by the computing device of Gaier in the computing device of Hess teaches it is known to include these features in a computing device for the purpose of providing an accurate and effective vision assessment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0201942) as applied to claim 5 above, in view of Hirji (US 2008/0309879).
Hess remains as applied to claim 5 above.
Hess does not disclose the set of values of a plurality of element attributes corresponding to the monitored clinical parameters is determined using a logMAR chart.
Hirji teaches, from the same field of endeavor that in a computing device that it would have been desirable to make the set of values of a plurality of element attributes corresponding to the monitored clinical parameters is determined using a logMAR chart (Para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the set of values of a plurality of element attributes corresponding to the monitored clinical parameters is determined using a logMAR chart 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis (US 8,931,905), Arnold et al. (US 2019/0125180) and Samec et al. (US 2016/0270656) discloses a computing device including a processor, a visual task module that generates a first set of visual elements, wherein the first set of visual elements is configured for first eye of a user; concurrently generate a second set of visual elements, wherein the second set of visual elements is configured for second eye of the user, wherein the first set and the second set of generated visual elements have different visual characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        07/27/2022